By the Court.
The note declared on, was in fact given to secure the second year’s maintenance of a bastard child; and the written agreement entered into at the same time, in nature of a condition to the note, as set forth in the plea in bar, though inaccurately expressed, amounted to no more than, that if the child should die before the year commenced, nothing should be paid on the note; or if within the year, only a sum proportioned to the time it should live; — the child lived a part of the year, and for aught that appears, the damage assessed upon the note were in due proportion thereto.
As to the appeal taken to the adjourned Court of Common Pleas, it did not lie.— The words of the statute granting appeals are, "to the next County Court; ” which has reference *367to tlie next stated term, and not to an adjourned session, which, is properly but a continuation of a term; and so hath invariably been the practice upon the statute.